In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated September 28, 2001, as granted those branches of the motion of the defendant Century Operating Corporation which were pursuant to CPLR 3211 (a) (7) to dismiss the first, second, and third causes of action insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, with costs, those branches of the motion which were to dismiss the first, second, and third causes of action insofar as asserted against the defendant Century Operating Corporation are denied, and those causes of action are reinstated against that defendant.
Under the circumstances of this case, the first three causes of action were sufficiently stated (see CPLR 3211 [a] [7]). Smith, J.P., Goldstein, McGinity and Mastro, JJ., concur.